Citation Nr: 0216000	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD) has been submitted.

[The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1971 with periods of absences without leave (AWOL).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO). 

For reasons that will be made clear below, the Board is 
undertaking additional evidentiary development on the issue 
of entitlement to service connection for PTSD on a de novo 
basis.  When the development is completed, that claim will be 
the subject of a separate Board decision.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in July 
1993; the veteran did not timely file an appeal of this 
determination.  

2.  Evidence received since the July 1993 decision is not 
either cumulative or redundant and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.




CONCLUSION OF LAW

The evidence received since the July 1993 decision of the RO 
that denied service connection for PTSD is new and material 
and that claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, and 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156 (a) (2001) and 66 Fed. Reg. 45,620 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was denied by the RO in a July 
1993 rating decision.  The veteran was notified of that 
determination and did not appeal it within one year after 
notification.  Accordingly, the decision became final.  
38 U.S.C.A. § 7105(c).  The veteran petition to reopen the 
denied claim in September 1997.  On VA examination in January 
1998, PTSD was diagnosed.  The veteran indicated that he was 
sexually assaulted during service.  It was also indicated by 
the examiner that "the story does have a consistency to it . 
. ."  The veteran has also provided testimony in November 
1999.    

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) (West 1991) and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) 
provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b).  As a 
result, as a matter of law, a medical provider cannot provide 
supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  
In addition, the veteran's own testimony will not be 
sufficient.  Id.  Other credible supporting evidence from any 
source must be provided.  The special provisions of VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that: "Personal assault is 
an event of human design that threatens or inflicts harm. 
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking." M21-1, Part III, 
5.14c.  M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  Examples of behavior changes 
that might indicate a stressor include: visits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment; sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; 
lay statements describing episodes of depression, panic 
attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription 
medication; evidence of substance abuse; obsessive behavior 
such as overeating or undereating; pregnancy tests around the 
time of the incident (clearly not at issue in the veteran's 
case); increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).

The sole issue before the Board at this time is whether new 
and material evidence has been submitted.  The standard for 
reopening a claim is low.  Based on the veteran's testimony 
and the VA examination of January 1998, the Board finds that 
the evidence received since the July 1993 decision is not 
either cumulative or redundant and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the claim is reopened.  

In light of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107(West 
Supp. 2002), the Board will undertake additional development 
in an effort to confirm the veteran's alleged stressors in 
service.  The veteran is given notice that (in light of the 
facts of this case) without such confirmation, the claim of 
service connection may not be granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

